Title: From James Madison to Samuel Coleman, 13 March 1803
From: Madison, James
To: Coleman, Samuel


SirWashington Mar. 13. 1803
With the inclosed from Col. Monroe, I have recd. a list of his furniture at Richmond, from which, by an arrangement between us I am to take such articles as I may chuse. As I infer from his communications to me, that they are to be selected, packed & forwarded under your care, I take the liberty of furnishing you the inclosed memorandum for the purpose, and of requesting that those marked, to be shipped for this place, may be addressed to the care of Mr. Aquila Janney at Alexandria. I need not suggest the necessity of having the china packed with peculiar care, so that it may not be endangered by the removals it may have to undergo on shore as well as by water. Should a vessel happen to be coming directly to Georgetown, it will be best to address them to the care of Mr Lewis Deblois of that place. In either case, It will not be amiss to ensure the articles, if it can be conveniently done, giving me information of that and the other expences incurred, that I may immediately provide for them.
Col. Monroe mentions that the plate is to be weighed in Richmond article by article, I will thank you for a copy of this statement.
 

   
   Draft (DLC). Addressee not indicated; assigned by comparison with Coleman to JM, 21 Mar. 1803. Enclosures not found.



   
   See Monroe to JM, 7 Mar. 1803.



   
   Alexandria merchant Lewis Deblois was a director of the Washington branch of the Bank of the United States from 1806 to 1811 and later served as Portuguese consul in Alexandria and Washington (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (3 vols. to date; Charlottesville, Va., 1984—)., 2:81 n. 2).


